FILED
                                                                    MAY 4, 2021
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Personal Restraint of:    )        No. 37284-7-III
                                               )
JUSTIN C. LEWIS,                               )        UNPUBLISHED OPINION
                                               )
                  Petitioner.                  )

       PENNELL, C.J. — Justin Lewis was convicted of several felony offenses in Asotin

County Superior Court. Unbeknownst to Mr. Lewis at the time of trial, his appointed

attorney was not licensed to practice law in Washington. The attorney was only licensed

in Idaho and had not obtained admission to practice from the Washington State Bar

Association (WSBA). Upon discovering his attorney’s licensing problems, Mr. Lewis

filed a personal restraint petition (PRP), claiming his convictions are invalid because he

was deprived of the constitutional right to counsel.

       We deny Mr. Lewis’s claim for relief. Mr. Lewis does not allege he was prejudiced

by his attorney’s representation. Nor do the facts set forth in Mr. Lewis’s petition establish

he should be excused from showing prejudice based on a theory of structural error.

Mr. Lewis’s PRP is therefore dismissed.
No. 37284-7-III
In re Pers. Restraint of Lewis


                                           FACTS

       In 2017, Justin Lewis faced several felony charges in Asotin County, Washington.

He received appointed counsel by the name of Robert Van Idour. Mr. Van Idour has been

licensed to practice law in Idaho for approximately 30 years. He provided public defense

for Asotin County under contract and was working under the supervision of a Washington

attorney named Neil Cox. Mr. Van Idour represented Mr. Lewis at trial. A jury issued

guilty verdicts against Mr. Lewis after Mr. Van Idour represented him at trial. Mr.

Lewis’s judgment and sentence was entered on November 9, 2017.

       Over a year later, in April 2019, two events occurred that are relevant to the

current case.

               On April 10, the State filed criminal charges against Mr. Lewis’s trial

                judge, Scott Gallina. Judge Gallina was alleged to have committed second

                degree rape, indecent liberties (by forcible compulsion), and assault in the

                third degree with sexual motivation.

               On April 11, this court issued an unpublished opinion affirming Mr.

                Lewis’s judgment and sentence.1



       1
         While this court affirmed Mr. Lewis’s conviction, we struck two legal financial
obligations.

                                               2
No. 37284-7-III
In re Pers. Restraint of Lewis


              On April 19, the WSBA filed a formal complaint regarding Mr. Van Idour

               with the disciplinary board of the Washington Supreme Court, alleging he

               did not have authorization to practice law in Washington as an out-of-state

               attorney.

       The complaints against Judge Gallina and Mr. Van Idour have yet to be

adjudicated. At the time this case was submitted for argument, Mr. Van Idour remained

licensed to practice law in Idaho.

       On December 2, 2019, Mr. Lewis filed a PRP with the Washington Supreme

Court. The petition recounted the WSBA’s allegations against Mr. Van Idour and alleged

Mr. Lewis was being unlawfully restrained based on a violation of his constitutional right

to counsel. The petition was subsequently transferred to this court for disposition.

                                        ANALYSIS

       Mr. Lewis contends that because Mr. Van Idour was not authorized to practice law

in Washington at the time of trial, the judgment is void and Mr. Lewis is automatically

entitled to relief from conviction based on a theory of structural error. The State disagrees

that structural error applies. According to the State, Mr. Lewis must show he was

prejudiced by Mr. Van Idour’s alleged wrongdoing and, because he has not done so, he is

not entitled to relief.


                                              3
No. 37284-7-III
In re Pers. Restraint of Lewis


       A litigant challenging a criminal conviction through a PRP typically must show

prejudice; i.e, that the error impacted the outcome of the case. In re Pers. Restraint of

Finstad, 177 Wn.2d 501, 506, 301 P.3d 450 (2013). An exception can apply in the context

of structural error. A structural error is one impacting the framework of the trial process.

Weaver v. Massachusetts, __ U.S. __, 137 S. Ct. 1899, 1907, 198 L. Ed. 2d 420 (2017).

Structural errors are generally considered per se prejudicial and will require reversal of a

conviction regardless of specific prejudice.2

       Denial of the right to counsel is an error that can be considered structural.

When counsel is denied completely—such as when a defendant is forced into self-

representation—the trial process is undermined and fundamental fairness requires

reversal of the conviction regardless of prejudice or the strength of the State’s case. See

id.; United States v. Cronic, 466 U.S. 648, 659, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984).

But lesser right to counsel violations do not require such a strong remedy. The trial

process is not jeopardized when a defendant merely receives deficient legal

representation. To overturn a conviction when the right to counsel is impinged, but not


       2
         In some contexts, structural error will apply differently on direct and collateral
review. See In re Pers. Restraint of Coggin, 182 Wn.2d 115, 120, 123, 340 P.3d 810
(2014) (C. Johnson, J., lead opinion with Madsen, C.J., concurring) (public trial
violation). But our cases have not made this distinction in the right to counsel context.
In re Pers. Restraint of Crace, 174 Wn.2d 835, 846-47, 280 P.3d 1102 (2012).

                                                4
No. 37284-7-III
In re Pers. Restraint of Lewis


denied altogether, the defendant must show counsel’s deficiencies prejudiced the outcome

of the proceedings. Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d

674 (1984); In re Pers. Restraint of Crace, 174 Wn.2d 835, 280 P.3d 1102 (2012).

       Mr. Lewis’s case falls between the two well-established scenarios of how to treat

deprivation of counsel claims. Mr. Lewis was not forced to represent himself at trial; he

had the benefit of an attorney with considerable legal experience. But at the same time,

because Mr. Lewis’s attorney was not licensed in Washington, he did not have “counsel”

as that term is defined for constitutional purposes. See City of Seattle v. Ratliff, 100

Wn.2d 212, 217, 667 P.2d 630 (1983).

       The seminal case addressing how to treat a claim for relief based on representation

by an unlicensed person is Judge Henry Friendly’s opinion in Solina v. United States, 709

F.2d 160, 167 (2d Cir. 1983). Mr. Solina was convicted of federal bank robbery charges.

After trial, he discovered the individual who had been representing him was not a

licensed attorney. The individual was posing as an attorney after he graduated law school,

but failed the bar exam. Mr. Solina filed a petition for collateral relief from conviction,

alleging he had been denied the right to counsel.

       The United States Court of Appeals for the Second Circuit granted Mr. Solina’s

request for relief even though he had not shown the lack of a licensed attorney prejudiced


                                               5
No. 37284-7-III
In re Pers. Restraint of Lewis


the result in his case. The federal court reasoned the concept of prejudice was

inapplicable because Mr. Solina’s case involved an inherent conflict of interest. An

individual fraudulently posing as a lawyer is involved in criminal activity. As such, the

individual operates under “fear of what might happen if a vigorous defense should lead

the prosecutor or the trial judge” to make an inquiry into credentials. Id. at 164. A

conviction cannot be upheld in such circumstances; a defendant in a criminal trial “is

entitled to be represented by someone free from such constraints.” Id.

       In the decades since Solina, courts have generally agreed structural error applies to

representation by an unlicensed attorney only if the attorney has never been licensed in

any jurisdiction. Bear v. United States, 777 F.3d 1008, 1011 (8th Cir. 2015); United

States v. Bergman, 599 F.3d 1142, 1147-48 (10th Cir. 2010); United States v. Mitchell,

216 F.3d 1126, 1132 (D.C. Cir. 2000); United States v. Maria-Martinez, 143 F.3d 914,

916 (5th Cir. 1998); Vance v. Lehman, 64 F.3d 119, 121-22 (3d Cir. 1995); Bond v.

United States, 1 F.3d 631, 636-37 (7th Cir. 1993); State v. Edison, 61 Wn. App. 530, 537,

811 P.2d 958 (1991); United States v. Mouzin, 785 F.2d 682, 696 (9th Cir. 1986).

       The limited allowance for structural error is based on two considerations. “First,

courts are concerned that a defendant have a counselor who has legal training and has

demonstrated the specialized knowledge and ability of a lawyer.” Maria-Martinez, 143


                                              6
No. 37284-7-III
In re Pers. Restraint of Lewis


F.3d at 916. This concern was emphasized in the Washington Supreme Court’s decision

in Ratliff, where the defendant was represented by a law student who operated outside the

parameters of the admission to practice rules applicable to law students. 100 Wn.2d at

217. Second, there is concern “an undisclosed lack of credentials may create a conflict of

interest.” Maria-Martinez, 143 F.3d at 916. This consideration is based on Judge

Friendly’s analysis in Solina.

       Mr. Lewis argues that even though Mr. Van Idour has an out-of-state license, his

circumstances are akin to the conflict of interest scenario discussed in Solina. According

to Mr. Lewis, Mr. Van Idour’s unlicensed representation amounted to criminal behavior,

thus prohibiting him from providing unrestrained, vigorous representation. Just as Mr.

Solina was entitled to relief from conviction without showing prejudice, Mr. Lewis claims

he too should have his convictions overturned.

       We disagree Mr. Lewis’s circumstances are like those in Solina. Unlike the

charlatan in Solina, Mr. Van Idour was and is an attorney, subject to state licensing

regulations. Under at least some circumstances, Mr. Van Idour could have been qualified

to provide indigent defense representation in Washington. See APR 8. The WSBA

allegations against Mr. Van Idour have not been proved. And even under the facts

alleged, it is not clear Mr. Van Idour was purposefully evading Washington’s licensing


                                             7
No. 37284-7-111
In re Pers. Restraint ofLewis


requirements at the time he represented Mr. Lewis. Mr. Van Idour could have been

confused. Had that been the case, he would not have been operating under the kind of

conflict of interest identified in Solina.

                                       CONCLUSION

       Mr. Lewis has failed to establish unlawful restraint. His petition for relief is

dismissed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.
                                                             ~~
                                                                   I
                                                                       c .....
                                                                         •
                                                                             .J
                                                                                  •
                                             Pennell, C.J.

WE CONCUR:




Siddoway, J.




                                                8